           Case 1:20-cv-05252-JMF Document 30 Filed 12/08/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JOSEPH PIACENTILE, M.D., J.D.,                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :
                  -v-                                                  :       20-CV-5252 (JMF)
                                                                       :
JEREMY TROXEL, ESQ. et al.,                                            :    ORDER OF DISMISSAL
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       The Court having been advised by email that the parties intend to file a stipulation of
dismissal, it is ORDERED that the above-entitled action be and is hereby DISMISSED and
discontinued without costs, and without prejudice to the right to reopen the action within sixty
days of the date of this Order.

       To be clear, any application to reopen must be filed by the aforementioned deadline;
any application to reopen filed thereafter may be denied solely on that basis. Further, requests
to extend the deadline to reopen are unlikely to be granted.

        If the parties have reached a settlement and want the Court to retain jurisdiction for the
purposes of enforcing any agreement, they must submit the settlement agreement to the Court
by the deadline to reopen to be “so ordered” by the Court. Per Paragraph 4(B) of the Court’s
Individual Rules and Practices for Civil Cases, unless the Court orders otherwise, the Court will
not retain jurisdiction to enforce an agreement unless it is made part of the public record.

        Any pending motions are moot. All conferences are canceled. The Clerk of Court is
directed to close the case.

        SO ORDERED.

Dated: December 8, 2020
       New York, New York                                     _______________________________
                                                                     JESSE M. FURMAN
                                                                   United States District Judge
